PER CURIAM.
The evidence established the plaintiff’s acquiescence in the reduction of his salary subsequent to January 10, 1903, and the judgment should be reduced by $60, representing 12 weeks’ work at $5 per week; that sum being the difference between the original rate of $25 and the reduced rate of $20. The judgment should be modified by reducing it to $130.87, and, as so modified, affirmed, without costs of this appeal. Judgment modified by reducing amount of recovery to the sum of $130.87, and, as modified, affirmed, without costs of this appeal to either party.